Citation Nr: 1615575	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied the Veteran's claim of service connection for type II diabetes mellitus.

In June 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a videoconference hearing at the RO before a Veterans Law Judge.  A hearing was subsequently scheduled for May 2015, and notice was sent to the Veteran and his representative.  The Veteran did not report for the scheduled hearing and has not provided good cause for not attending.  Therefore, the request is deemed withdrawn, and the Board may proceed with adjudication of the issue on appeal.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Here, a January 2014 treatment note from the VA medical center (VAMC) in Fayetteville, North Carolina (located in the Virtual VA file) shows a diagnosis of type II diabetes mellitus.  Thus, there is competent evidence that the Veteran has a current disability.

The Veteran asserts that his current diabetes mellitus is related to service.  More specifically, the Veteran contends that he was exposed to herbicides, to include Agent Orange, while stationed aboard the USS Forrestal.  He also claims that he was exposed to other environmental hazards, to include arsenic compounds, lead paint, jet fuel, asbestos, and chlorophenals, by way of drinking water on the vessel.

In support of the Veteran's theory that his in-service exposure to environmental hazards via drinking water caused his current diabetes mellitus, he submitted a report titled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants," dated August 18, 2000.  This report involved a survey of eleven United States Navy ships and aimed to identify the risk of chemical contamination in the vessels' drinking water supply systems.  The report concluded that "[e]ven though, drinking water produced onboard ship is of high quality there is moderate risk of chemical contamination of the drinking water production, storage, and distribution systems."  It further stated that "the most likely risk identified and the source of chemical contamination of shipboard drinking water is volatile organic compounds, total petroleum hydrocarbons, disinfection by-products (total trihalomethanes), and lead through the use of lead-based paints as sealants/coatings on the interior of potable water tanks."  The Board notes that the Veteran's service personnel records reflect that he did have active service aboard the USS Forrestal (CV-59) and that his military occupational specialty (MOS) was aviation maintenance administrationman at the time.  Thus, exposure to some chemicals, such as jet fuel and oil contaminants, appears to be consistent with the Veteran's MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Based on the foregoing, the evidence indicates that the Veteran's current diabetes mellitus may be associated with active service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for diabetes mellitus must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of his diabetes mellitus.

With respect to the Veteran's theory regarding herbicide exposure, the Veteran does not assert that he set foot in Vietnam or that his vessel traveled into inland waterways; rather, he asserts that he was exposed to residual herbicides left behind from the vessel's prior time off the coast of Vietnam and/or transporting herbicides.  However, a May 2009 memorandum from the United States Army & Joint Services Records Research Center (JSRRC) reported that "the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memo further commented that "the JSSRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  Notwithstanding, in this case, making a determination as to whether the Veteran was exposed to herbicides would be premature, as the Board is remanding the Veteran's claim for additional development.

Finally, as this matter is being remanded, any outstanding VA medical treatment records should also be obtained on remand.  Here, the record reveals that not all of the Veteran's relevant VA treatment records have been associated with the claims file.  More precisely, in March 2013, the Veteran submitted authorization and consent to release forms (VA Form 21-4142), communicating that he received treatment for diabetes mellitus at the VAMC in Beckley, West Virginia from 1996 to 2001, and at the VAMC in Fayetteville, North Carolina from 2001 to the present.  However, the Beckley treatment records associated with the claims file end in June 1997, and it does not appear that records from June 1997 forward were sought.  In addition, as to the Fayetteville treatment records, records from June 2011 to January 2014 are associated with the claims file (located in the Virtual VA file).  Other than those records, the only other Fayetteville treatment records that are associated with the claims file consist of the following: treatment notes pertaining only to the Veteran's hearing loss and/or tinnitus in between 2001 and 2008; mental health treatment notes in 2009; and a treatment note in June 2008 noting a diagnosis of diabetes.  It is therefore unclear whether complete treatment records from this facility have been obtained, as there appears to be missing gaps of treatment records before June 2011.  As a result, complete VA treatment records should be retrieved and associated with the claims file on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all of the Veteran's VA medical treatment records not already associated with the claims file, including those dated between June 1997 and December 2001 from the VAMC in Beckley, West Virginia, those dated between January 2001 and June 2011 from the VAMC in Fayetteville, North Carolina, and those dated from January 2014 to the present from the VAMC in Fayetteville, North Carolina.

2.  Then, schedule the Veteran for a VA examination in connection with his claim of entitlement to service connection for type II diabetes mellitus.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed type II diabetes mellitus is related to the Veteran's period of active military service, to include as a result of his reported exposure to arsenic compounds, lead paint, jet fuel, asbestos, and chlorophenals in his drinking water while aboard the USS Forrestal.

In formulating this opinion, the examiner is requested to review the report titled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants," dated August 18, 2000, and indicate whether it supports a finding that the Veteran's current diabetes mellitus is attributable to his active service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




